The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                 SUMMARY
                                                             August 22, 2019

                               2019COA128

No. 18CA1275, Pro’s Closet v. City of Boulder — Local
Government — Pawnbrokers

     A division of the court of appeals interprets the definition of

“pawnbroker” in section 29-11.9-101(7), C.R.S. 2018, and holds

that it includes persons regularly engaged in making “purchase

transactions,” as that term is defined in section 29-11.9-101(8), and

not just persons regularly engaged in making “contracts for

purchase,” as that term is defined in section 29-11.9-101(1), who

also make purchase transactions.
COLORADO COURT OF APPEALS                                         2019COA128


Court of Appeals No. 18CA1275
Boulder County District Court No. 17CV30652
Honorable Patrick Butler, Judge


The Pro’s Closet, Inc., a Delaware corporation,

Plaintiff-Appellant,

v.

City of Boulder, Colorado, and Michael Dougherty, in his official capacity as the
District Attorney for the 20th Judicial District of Colorado,

Defendants-Appellees.


                            JUDGMENT AFFIRMED

                                  Division IV
                         Opinion by JUDGE J. JONES
                        Román and Lipinsky, JJ., concur

                          Announced August 22, 2019


LaszloLaw, Theodore E. Laszlo, Jr., Michael J. Laszlo, Boulder, Colorado; Sean
Connelly, Denver, Colorado, for Plaintiff-Appellant

Thomas A. Carr, City Attorney, Luis Toro, Senior Assistant City Attorney,
Boulder, Colorado, for Defendant-Appellee City of Boulder

Ben Perlman, County Attorney, David Hughes, Deputy County Attorney,
Catherine R. Ruhland, Assistant County Attorney, Boulder, Colorado, for
Defendant-Appellee Michael Dougherty
¶1    Plaintiff, The Pro’s Closet, Inc., appeals the district court’s

 summary judgment in favor of defendant, the City of Boulder. The

 court ruled that Pro’s Closet is a “pawnbroker” as defined in section

 29-11.9-101, C.R.S. 2018, and is therefore subject to the

 requirements, restrictions, and potential sanctions of the state

 pawnbroker laws, sections 29-11.9-101 to -104, C.R.S. 2018.

 Because we conclude that the district court didn’t err in

 interpreting the pawnbroker statutes, we affirm the judgment.

                           I.    Background

¶2    Pro’s Closet is licensed in Boulder as a secondhand dealer

 under the Boulder Revised Code. It sells used bicycles, bicycle

 parts, and bicycle gear. Though it has a warehouse in Boulder,

 Pro’s Closet does most of its business online.

¶3    In 2016, the Twentieth Judicial District’s District Attorney’s

 Office told the Boulder Police Department to treat Pro’s Closet as a

 “pawnbroker” under state law, meaning, among other things, that

 Pro’s Closet must hold used goods it buys for thirty days before

 reselling them instead of ninety-six hours as required by the

 Boulder Revised Code’s secondhand dealer ordinances. See § 29-

 11.9-103(6), C.R.S. 2018; Boulder Rev. Code 4-17-10. Pro’s Closet


                                    1
 filed suit, seeking a declaratory judgment that it isn’t subject to

 state pawnbroker laws.

¶4    Both Pro’s Closet and the City moved for summary judgment.

 The district court granted the City’s motion, concluding that, since

 Pro’s Closet regularly makes “purchase transaction[s]” as defined by

 section 29-11.9-101(8), it is a pawnbroker under state law.

                            II.   Discussion

¶5    Pro’s Closet argues on appeal that (1) the district court erred

 in ruling that it is a pawnbroker under section 29-11.9-101; and (2)

 because Colorado’s and the City’s secondhand dealer laws are more

 specific to its business, it isn’t subject to state pawnbroker laws. 1

 We reject both arguments.

          A.   Pro’s Closet is a Pawnbroker Under State Law

¶6    Pro’s Closet argues first that the district court incorrectly

 interpreted section 29-11.9-101 in concluding that it is a

 “pawnbroker.”




 1Pro’s Closet asserted four more arguments in its opening and reply
 briefs, but later withdrew them.

                                    2
         1.    Standard of Review and Interpretive Principles

¶7    We review issues of statutory interpretation de novo. Colo. Oil

 & Gas Conservation Comm’n v. Martinez, 2019 CO 3, ¶ 19.

¶8    In construing a statute, we look to the entire statutory scheme

 to give consistent, harmonious, and sensible effect to all of its parts,

 and we apply words and phrases in accordance with their plain and

 ordinary meanings. Id.; Denver Post Corp. v. Ritter, 255 P.3d 1083,

 1088-89 (Colo. 2011). When the statutory language is clear, we

 apply it as written, without resorting to other principles of statutory

 interpretation. Martinez, ¶ 19; Denver Post Corp., 255 P.3d at 1088.

                             2.    Analysis

¶9    Article 11.9 of title 29 of the Colorado Revised Statutes

 regulates certain activities of “pawnbrokers.” §§ 29-11.9-101

 to -104. It both requires and prohibits specified acts by

 pawnbrokers, §§ 29-11.9-103, -104, and it creates criminal

 penalties for noncompliance, § 29-11.9-104(3)(b), (4).2 The required




 2 The pawnbroker statutes also allow for local licensing and
 regulation of pawnbrokers, subject to limitations, § 29-11.9-102,
 C.R.S. 2018, and dictate a criminal penalty for any customer who
 knowingly gives certain kinds of false information to a pawnbroker,
 § 29-11.9-104(5), C.R.S. 2018.

                                    3
  act that Pro’s Closet apparently considers the most onerous is the

  requirement to “hold all property purchased by [the pawnbroker]

  through a purchase transaction for thirty days following the date of

  purchase . . . .” § 29-11.9-103(6).

¶ 10   Section 29-11.9-101(7) defines a “pawnbroker” as “a person

  regularly engaged in the business of making contracts for purchase

  or purchase transactions in the course of his or her business.”

  (Emphasis added.) Section 29-11.9-101(1) defines a “contract for

  purchase” as

            a contract entered into between a pawnbroker
            and a customer pursuant to which money is
            advanced to the customer by the pawnbroker
            on the delivery of tangible personal property by
            the customer on the condition that the
            customer, for a fixed price and within a fixed
            period of time, to be no less than thirty days,
            has the option to cancel said contract.

  And section 29-11.9-101(8) defines a “purchase transaction” as

            the purchase by a pawnbroker in the course of
            his or her business of tangible personal
            property for resale, other than newly
            manufactured tangible personal property that
            has not previously been sold at retail, when
            the purchase does not constitute a contract for
            purchase.




                                    4
¶ 11   The City doesn’t claim that Pro’s Closet makes “contracts for

  purchase”; it claims that Pro’s Closet regularly engages in the

  business of making “purchase transactions,” as that term is

  statutorily defined. For its part, Pro’s Closet doesn’t dispute that it

  regularly makes purchase transactions. Instead, it argues that to

  be a “pawnbroker” under the state statutes, a person or business

  must regularly make contracts for purchase. A business that

  makes purchase transactions only counts as a “pawnbroker,” Pro’s

  Closet says, if its primary business is making contracts for

  purchase.

¶ 12   Pro’s Closet’s reading of the definitional statute is untenable.

  Giving the language in that statute its plain and ordinary meaning

  — that is, applying well-established rules of grammar and the

  common understanding of the words’ usage — we conclude that

  section 29-11.9-101(7) expressly provides two alternative means of

  qualifying as a “pawnbroker.” See § 2-4-101, C.R.S. 2018 (“Words

  and phrases shall be read in context and construed according to

  the rules of grammar and common usage,” unless they have

  otherwise “acquired a technical or particular meaning.”). It does so

  by articulating those means — regularly making contracts for


                                     5
  purchase or regularly making purchase transactions — in the

  disjunctive by use of the word “or.” See Lombard v. Colo. Outdoor

  Educ. Ctr., Inc., 187 P.3d 565, 571 (Colo. 2008) (“Generally, we

  presume the disjunctive use of the word ‘or’ marks distinctive

  categories.”); Bloomer v. Bd. of Cty. Comm’rs, 799 P.2d 942, 946

  (Colo. 1990) (“The legislature’s use of the disjunctive ‘or’ demarcates

  different categories.”), overruled on other grounds by Bertrand v. Bd.

  of Cty. Comm’rs, 872 P.2d 223 (Colo. 1994). A “pawnbroker” within

  the meaning of section 29-11.9-101(1), (7), (8) is therefore an entity

  that regularly engages either in the business of making contracts for

  purchase or in the business of making purchase transactions.

¶ 13   It is undisputed that Pro’s Closet regularly engages in the

  business of making purchase transactions. It is therefore a

  “pawnbroker” under state law.

¶ 14   Pro’s Closet’s proposed interpretation of “pawnbroker” — that

  only businesses that regularly make contracts for purchase qualify

  — fails for two main reasons. First, accepting it would require us to

  contravene the principle that a court must give sensible effect to all

  parts of a statute. § 2-4-201(1)(b), C.R.S. 2018 (court must

  presume the General Assembly intended all parts of a statute to be


                                     6
effective); Martinez, ¶ 19. After all, if, as Pro’s Closet argues, a

business must regularly make contracts for purchase to be a

“pawnbroker,” then the General Assembly would have had no

reason to include the phrase “or purchase transactions” in

subsection 101(7)’s definition of a “pawnbroker”: businesses

regularly engaged in making contracts for purchase but that also

regularly make purchase transactions would be a mere subset of

businesses regularly engaged in making contracts for purchase. 3

Put a bit differently, every business that regularly makes contracts

for purchase qualifies as a “pawnbroker” under subsection 101(1),

regardless of whether it also makes purchase transactions: saying,

as Pro’s Closet proposes, that “pawnbroker” only includes

businesses that regularly make contracts for purchase, including

those that also make purchase transactions, is no different, in



3 Pro’s Closet’s position can be expressed in an algebraic form as
follows: a (regularly making contracts for purchase, see § 29-11.9-
101(1), C.R.S. 2018) = x (pawnbroker); and a (regularly making
contracts for purchase, see § 29-11.9-101(1)) + b (regularly making
purchase transactions, see § 29-11.9-101(8)) = x (pawnbroker); but
b (regularly making purchase transactions, see § 29-11.9-101(8)) ≠
x (pawnbroker). Another way to conceptualize Pro’s Closet’s
position as contrasted with our interpretation — in terms of sets
and subsets — is shown in Appendix A to this opinion.

                                    7
  terms of defining covered entities, from saying “pawnbroker”

  includes only businesses that regularly make contracts for

  purchase. So Pro’s Closet’s proposed interpretation impermissibly

  renders the last phrase of subsection 101(7) — “or purchase

  transactions in the course of his or her business” — and all of

  subsection 101(8) — defining a “purchase transaction” —

  superfluous. Kinder Morgan CO2 Co., L.P. v. Montezuma Cty. Bd. of

  Comm’rs, 2017 CO 72, ¶ 24 (we must strive to avoid any

  interpretation that would render words or phrases superfluous).

¶ 15   Second, Pro’s Closet’s position is inconsistent with and would

  undermine certain purposes of the pawnbroker statutes, as

  reflected in the entire statutory scheme. Martinez, ¶ 19 (we must

  consider the entire statutory scheme when discerning legislative

  intent). Those purposes include enabling law enforcement to track

  and recover stolen tangible personal property and assisting law

  enforcement officials in apprehending those trafficking in stolen

  tangible personal property. To those ends, the statutes imposing

  record-keeping, holding, and other related requirements apply

  expressly, and largely to the same extent, to both property held via

  contracts for purchase and property obtained via purchase


                                    8
  transactions. § 29-11.9-103(1)-(7); § 29-11.9-104(1). Pro’s Closet

  hasn’t explained why the General Assembly would want to exempt

  from this scheme that category of persons regularly engaged in

  making purchase transactions who aren’t primarily in the business

  of making contracts for purchase. See Metal Mgmt. W., Inc. v. State,

  251 P.3d 1164, 1173 (Colo. App. 2010) (rejecting a proposed

  limitation on the meaning of a statutory term because doing so

  would “undermine the legislature’s intent and defeat the purpose of

  the statute”).

¶ 16   Our interpretation of the definitional statute also finds support

  in its history, particularly when considered in light of other states’

  pawnbroker laws. The General Assembly enacted the first version

  of Colorado’s pawnbroker-regulating statutes in 1897. See Ch. 66,

  1897 Colo. Sess. Laws 250. It initially defined “pawnbroker” as

  “[a]ny person or persons loaning money on personal property and

  charging as much as the maximum rate of interest herein

  provided . . . .” Ch. 66, sec. 16, 1897 Colo. Sess. Laws 254. Save

  for the interest rate aspect, that definition tracked in substance the

  traditional understanding of pawnbroker, as now reflected in

  subsection 101(1)’s definition of “contract for purchase.” And that


                                     9
  definition remained unchanged, see § 12-56-101, C.R.S. 1978, until

  1984 when the General Assembly repealed the existing statutes and

  replaced them with the substantially amended versions applicable

  today. See §§ 12-56-101 to -104, C.R.S. 1984; Ch. 246, sec. 3,

  2017 Colo. Sess. Laws 1038-41 (relocating the statutes to title 29,

  article 11.9). In doing so, the General Assembly abandoned the old

  unitary definition of a pawnbroker, which, again, was in line with

  the traditional understanding of the term, and replaced it with a

  plainly more expansive, disjunctively phrased definition. Had the

  General Assembly wished to keep the traditional understanding, its

  amendment to the definition, if any, would have looked much

  different.

¶ 17   This latter point is further borne out by comparing the current

  definition of “pawnbroker” in subsection 101(7) with those that

  appear in other states’ pawnbroker statutes, most of which have

  been on the books for many decades. Almost every state, as well as

  the District of Columbia, has laws regulating pawnbrokers. Their

  definitions of pawnbroker can be sorted into three broad categories.

  First, a few states’ statutes limit their definitions to the traditional

  understanding — a person who lends money in exchange for a


                                      10
pledge of personal property. E.g., Alaska Stat. § 08.76.590(21)-(23)

(2018); Nev. Rev. Stat. § 646.010 (2017); R.I. Gen. Laws § 19-26-1

(2018). Second, many states’ statutes, perhaps in the service of

loophole closing, include not just persons who lend money secured

by personal property, but also persons who buy personal property

on the condition that the seller may buy back the property for a

stipulated price within a fixed or variable period of time. E.g., Ala.

Code § 5-19A-2(4) (2019); Ariz. Rev. Stat. Ann. § 44-1621 (2019);

205 Ill. Comp. Stat. 510/1 (2019); Minn. Stat. § 325J.01 (2018);

Mo. Rev. Stat. § 367.011(3) (2018); Va. Code Ann. § 54.1-4000

(2019). 4 Third, some states’ statutes, in addition to covering those

who lend money on pledged personal property, or sometimes also in

addition to covering those who buy personal property subject to the

seller’s right to buy it back, also cover other specific persons, such

as those who hold themselves out as pawnbrokers (usually via

signage) or who warehouse furniture and lend money on pledge of


4 For those wondering whether this category might track “purchase
transactions” under Colorado law, we observe that Colorado’s
definition of “purchase transaction” isn’t limited to transactions
where the seller has the right to buy back the property for a
stipulated price within a fixed or variable period of time. We think
the lack of any such limitation is significant.

                                  11
  goods. E.g., Fla. Stat. § 539.001(2)(h), (i) (2018); Ky. Rev. Stat. Ann.

  § 45:22-1 (West 2019); Utah Code Ann. § 13-32a-102(22), (23) (West

  2019); Vt. Stat. Ann. tit. 9, § 3861 (2018).

¶ 18   Colorado’s definition of “pawnbroker” is unlike any of those: it

  is unique. The General Assembly certainly had a lot of material

  from other jurisdictions from which it could have drawn in 1984,

  but it decided to go its own way.

¶ 19   Undaunted, Pro’s Closet’s argues that its interpretation is

  warranted for two reasons, both of which we reject.

¶ 20   Pro’s Closet asserts that the language “when the purchase

  does not constitute a contract for purchase” in subsection 101(8)’s

  definition of “purchase transaction” evinces an intent to limit

  “pawnbrokers” to those primarily engaged in the business of

  making contracts for purchase. But that phrase obviously serves to

  further distinguish contracts for purchase and purchase

  transactions: if a transaction meets the definition of contract for

  purchase, then that’s what it is; if it doesn’t, then it may be a

  purchase transaction.

¶ 21   Pro’s Closet also points to the use of the term “pawnbroker” in

  subsection 101(8). It argues that to cure a circularity in the


                                      12
  definition of “pawnbroker” created when subsections 101(7) and

  101(8) are read together, “pawnbroker,” as used in subsection

  101(8), must be given its commonly understood meaning — that is,

  the one reflected in subsection 101(1). See Pub. Serv. Co. of Colo. v.

  Dep’t of Revenue, 397 P.3d 1111, 1117 (Colo. App. 2011) (“When a

  definition uses the term being defined, or a synonym, as the

  definition it is circular and provides little guidance.”), rev’d on other

  grounds, 2014 CO 59. But, as discussed, doing that would in turn

  render subsection 101(8), as well as the last phrase of subsection

  101(7), meaningless. Again, if only persons who qualify as

  “pawnbrokers” under subsection 101(1) are “pawnbrokers” under

  subsection 101(7), the last phrase of subsection 101(7) and all of

  subsection 101(8) do no work.

¶ 22   As well, Pro’s Closet’s proposed fix for the potential partial

  circularity merely substitutes one oddity for another. For if the

  commonly understood meaning of pawnbroker (as opposed to the

  statutory definition) must be given to “pawnbroker” in subsection

  101(8), it follows that it must also be given to “pawnbroker” in

  subsection 101(1). And that would render the definition of

  “contract for purchase” in that subsection internally repetitive. As


                                     13
Pro’s Closet concedes, subsection 101(1), as written, describes

transactions ordinarily considered pawnbroker transactions —

those where a person lends money in exchange for personal

property that is deposited as security by the borrower, and which

property the lender may sell if the borrower fails to repay the loan

by a certain time. See Black’s Law Dictionary 1362 (11th ed. 2019);

see also Webster’s Third New International Dictionary 1658 (2002).

To superimpose that commonly understood meaning of pawnbroker

on the term “pawnbroker” in that subsection would result in the

following reading of subsection 101(1):

          “Contract for purchase” means a contract
          entered into between [one who lends money in
          exchange for personal property that is
          deposited as security by the borrower, and
          which the lender may sell if the borrower fails
          to repay the loan by a certain time] and a
          customer pursuant to which money is
          advanced to the customer by the [one who
          lends money in exchange for personal property
          that is deposited as a security by the borrower,
          and which the lender may sell if the borrower
          fails to repay the loan by a certain time] on the
          delivery of tangible personal property by the
          customer on the condition that the customer,
          for a fixed price and within a fixed period of




                                  14
            time, to be no less than thirty days, 5 has the
            option to cancel said contract.

¶ 23   The definition would therefore end with one description of a

  pawnbroker transaction on top of a virtually identical description.

  We see no reason to believe the General Assembly intended such

  redundancy, nor, as previously discussed, do we see any reason the

  General Assembly would have intended to use “pawnbroker” in

  subsection 101(8) in a way that, considered in connection with

  subsections 101(7) and 101(1), renders subsection 101(8) and the

  last phrase of subsection 101(7) of no effect. A more sensible

  reading of “pawnbroker” in subsections 101(1) and 101(8) is a

  “person” who regularly enters into the described transactions. This

  is so because (1) subsection 101(7) — defining “pawnbroker” —

  defines a “pawnbroker” as “a person” who regularly makes either of

  two types of transactions; and (2) reading the term as Pro’s Closet

  proposes creates the problems identified above. See Martinez, ¶ 19




  5 The phrase “to be no less than thirty days” is seemingly intended
  to limit the definition to be consistent with the holding requirement
  of section 29-11.9-103(6), C.R.S. 2018. It doesn’t pertain to the
  nature of the covered transactions.

                                   15
  (we must strive to give harmonious and sensible effect to all parts of

  a statute).

¶ 24   Lastly, we reject Pro’s Closet’s argument that our

  interpretation will lead to absurd results. Pro’s Closet says this is

  so because the statutes will have very broad application. But it is a

  mistake to equate breadth with absurdity. To be sure, reading a

  term broadly may, in a particular situation, lead to an absurd

  result. But such a result isn’t the inevitable result of any

  interpretation that can be characterized as broad. Because breadth

  is a relative concept, whether a broad construction of a statute

  would lead to an absurd result necessarily depends on an analysis

  of the particular circumstances in which it could apply in light of

  the statutory objectives. Undertaking such an analysis here, we see

  no absurdity arising from our enforcement of the unambiguous

  definition of “pawnbroker.” See Oracle Corp. v. Dep’t of Revenue,

  2017 COA 152, ¶ 40 (“An absurd result is one ‘so irrational,

  unnatural, or inconvenient that it cannot be supposed to have been

  within the intention of persons with ordinary intelligence and

  discretion.’” (quoting Evans Withycombe, Inc. v. W. Innovations, Inc.,

  159 P.3d 547, 550 (Ariz. Ct. App. 2006))), aff’d, 2019 CO 42; see


                                    16
  also Smith v. Exec. Custom Homes, Inc., 230 P.3d 1186, 1191 (Colo.

  2010) (“The rule that we will deviate from the plain language of a

  statute to avoid an absurd result must be reserved for those

  instances where a literal interpretation of a statute would produce a

  result contrary to the expressed intent of the legislature.”).

¶ 25   To be sure, the potential scope of the statutes’ application

  gives us some pause. But we must enforce the statutes as written.

  To the extent the result of doing so may be perceived by some as

  undesirable, “the legislature must determine the remedy. Courts

  may not rewrite statutes to improve them.” Dep’t of Transp. v. City

  of Idaho Springs, 192 P.3d 490, 494 (Colo. App. 2008) (citation

  omitted); accord Smith, 230 P.3d at 1191 (“Where a statute leads to

  undesirable results, it is up to the General Assembly, not the

  courts, to determine the remedy.”). 6



  6 At oral argument, Pro’s Closet’s counsel sought to argue, for the
  first time in this case, that the phrase “in the course of his or her
  business” in subsections 101(7) and 101(8) somehow indicates that
  the General Assembly intended that only businesses that are
  primarily engaged in making contracts for purchase, see § 29-11.9-
  101(1), be regarded as pawnbrokers. We don’t address arguments
  raised for the first time at oral argument. McGihon v. Cave, 2016
COA 78, ¶ 10 n.1. But even if we are wrong about whether Pro’s
  Closet preserved this argument, we reject it. We don’t see anything

                                     17
       B.      The Secondhand Dealer Statutes Do Not Prevail Over the
                              Pawnbroker Statutes

¶ 26        Pro’s Closet also contends that Colorado’s secondhand dealer

  statutes, sections 18-13-114 and -118, C.R.S. 2018, trump the

  pawnbroker statutes because they are more specifically applicable

  to Pro’s Closet’s business.

                   1.   Standard of Review and Governing Law

¶ 27        Again, we review issues of statutory construction de novo.

  Martinez, ¶ 19.

¶ 28        “[I]n the event of irreconcilable conflict, specific provisions

  trump general provisions.” Colo. Mining Ass’n v. Bd. of Cty.

  Comm’rs, 199 P.3d 718, 733 (Colo. 2009); see also § 2-4-205, C.R.S.

  2018; Delta Sales Yard v. Patten, 892 P.2d 297, 298 (Colo. 1995) (“It

  is a well-accepted principle of statutory construction that in the

  case of conflict, a more specific statute controls over a more general

  one.”).




  in that language, considered in the context of the other relevant
  parts of section 101, that affects our analysis. The natural reading
  of that phrase is that it distinguishes transactions entered into in
  the course of a person’s business from those entered into by a
  person (who may be a pawnbroker) acting in his personal capacity.

                                          18
                               2.   Analysis

¶ 29   The secondhand dealer statutes that Pro’s Closet cites

  criminalize certain conduct with respect to the sale of secondhand

  property in Colorado. A secondhand dealer 7 must record certain

  sales or trades it makes. § 18-13-114(1). It must then provide that

  record to local law enforcement officials and keep a copy of the

  record for inspection. Id. A first-time violation of these

  requirements is a class 1 misdemeanor; a subsequent violation

  within three years of the conviction for the first offense is

  punishable as a class 5 felony. § 18-13-114(6)(a).

¶ 30   We see no conflict between the record-keeping requirements

  for secondhand dealers in the criminal code and the record-keeping

  and holding requirements for pawnbrokers in title 29. Nor has

  Pro’s Closet shown how following one set of laws impacts a




  7 A “secondhand dealer” is “any person whose principal business is
  that of engaging in selling or trading secondhand property.” § 18-
  13-114(5)(c), C.R.S. 2018. That definition doesn’t exclude persons
  who may also be pawnbrokers. Cf. Conn. Gen. Stat. § 21-39a(3)
  (2019) (defining “secondhand dealer” expressly to exclude
  pawnbrokers); Utah Code Ann. § 13-32a-102(29) (West 2019)
  (same).

                                     19
  business’s ability to follow the other. 8 We therefore see no conflict

  that would trigger the canon of statutory construction on which

  Pro’s Closet relies.

                             III.   Conclusion

¶ 31   We affirm the district court’s judgment.

       JUDGE ROMÁN and JUDGE LIPINSKY concur.




  8 Pro’s Closet also argues that the pawnbroker statutes conflict with
  the City’s secondhand dealer ordinances. But it cites no authority
  for the proposition that such a conflict renders a state statute a
  nullity, either generally or as applied to particular persons.

                                     20
                           APPENDIX A

           Pro’s Closet’s Proposed Interpretation




  Regularly makes                       Regularly makes
  contracts for purchase                purchase transactions
  (§ 29-11.9-101(1))                    (§ 29-11.9-101(8))




The shaded area represents Pro’s Closet’s position as to who
qualifies as a “pawnbroker” under subsection 101(7).



                     Our Interpretation




  Regularly makes                       Regularly makes
  contracts for purchase                purchase transactions
  (§ 29-11.9-101(1))                    (§ 29-11.9-101(8))




The shaded area represents our interpretation of the meaning
of “pawnbroker” under subsection 101(7).



                               21